DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 December 2020 [hereinafter Response] has been entered, where:
Claims 1, 2, 6, 8, and 9 have been amended.
Claims 1-9 are pending.
Claims 1-9 are rejected.
Claim Rejections - 35 U.S.C. § 101
3.	The rejections to claims 1-9 under 35 U.S.C. § 101 are withdrawn an abstract idea without significantly more is withdrawn in view of the Applicant’s amendments to the claims, and Applicant’s pointing out the claimed advance over the prior art.
Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, and 5 are rejected as being unpatentable under 35 U.S.C. § over Barzilay et al., “Sentence Fusion for Multidocument News Summarization,” Association for Computational Linguistics (2005) [hereinafter Barzilay] in view of Mou et al., “Convolutional Neural Networks over Tree Structures for Programming Language Processing,” AAAI (2015) [hereinafter Mou] and US Patent 9317435 to Bairavasundaram et al. [hereinafter Bairavasundarmi].
Regarding claim 1, Barzilay teaches [a] computer-implemented method (Barzilay, Abstract, teaches [a] system that can produce informative summaries . . . will help Web users (that is, a Web environment entails a computer-implemented method)) comprising:
receiving a plurality of input data (Barzilay at p. 298, first full paragraph, teaches generation for sentence fusion must be . . . scalable to handle a large variety of input documents with various degrees of overlap (that is, receiving a plurality of input data)) . . . ;
finding a common node included in at least two of a plurality of input data having a form of graph, (Barzilay, at page 303, Section 3.1.1, second paragraph, teaches [t]he process of comparing trees; Barzilay at page 306, first paragraph, teaches NodeCompare and Sim [(our tree similarity function)] algorithms to find common nodes in dependency trees (finding a common node include in at least two of a plurality of input data having a form of a graph); see also Barzilay FIGS. 4 & 5:

    PNG
    media_image1.png
    681
    759
    media_image1.png
    Greyscale

 (e.g. common node of “fire”)), wherein the common node is found as a pre-process (Barzilay, at p. 313, “4.1.2 Data Selection”, first partial paragraph, teaches [w]e wanted to test the performance of the fusion component on automatically computed inputs which reflect the accuracy of the existing preprocessing tools (that is, wherein the common node is found as a pre-process)) . . . ; 
reconstructing the graph to represent the at least two of the plurality of input data, wherein the reconstructed graph includes sharing the common node (Barzilay at page 306 & Fig. 5 teaches alignment tree (reconstructing the graph) contains original dependency trees (at least two of the plurality of input data) and shared nodes (the reconstructed graph includes sharing the common node)), . . . ; 
* * *

Barzilay teaches dependency trees (that is, graphs) aligned to an alignment tree (that is, reconstructing the graph) along a common node, Barzilay, however, does not explicitly teach -
* * *
. . . wherein . . . to performing a convolutional operation; and
. . . and storing the . . . tree in a cache for temporarily storing reconstructed trees; and
* * *
and performing, by a convolutional layer of the neural network, the convolutional operation on the . . . graph to extract a feature vector.
But Mou teaches a tree-based convolutional network, which teaches “performing a convolutional operation”.
Mou also teaches - 
* * *
. . . and storing the reconstructed tree in a cache for temporarily storing reconstructed trees (Mou, left column of p. 1287, “Introduction”, second paragraph, teaches that [e]ven though computers can run programs, they do not truly “understand” programs (that is, a computer includes a processor and memory, in which is storing the reconstructed tree in a cache for temporarily storing reconstructed trees)); and
performing, by a convolutional layer of the neural network, the convolutional operation on the . . . graph to extract a feature vector (Mou, Fig. 2, teaches:

    PNG
    media_image2.png
    510
    576
    media_image2.png
    Greyscale

where Mou, “Tree-based Convolutional Layer”, Fig. 2 caption, teaches [t]ree-based convolution (that is, performing, by a convolutional layer of the neural network, the convolutional operation on the . . . graph to extract a feature vector)).
Barzilay and Mou are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Barzilay pertaining to fusing redundant information from multiple input trees with the input tree-based data structures of Mou. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou, Abstract).
Though Barzilay and Mou teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou, the combination of Barzilay and Mou does not explicitly teach -
* * *
determining whether a subject graph exists in the cache; 
in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph;
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache; and
* * *
But Bairavasundaram teaches -
* * *
determining whether a subject graph exists in the cache (Bairavasundaram, 3:2-9 teaches and the cache memory device may store a copy of some data blocks stored on the primary storage device. In some embodiments, a data block stored on the cache memory device may be a copy relative to a data block stored on the primary storage device (that is, because the cache may store a copy of some data blocks, this is determining whether a subject graph exists in the cache)); 
in response to determining that the subject graph does not exist in the cache (Bairavasundaram 25:15-18 teaches the invalid data may be identified (that is, “identified” is in response to determining) based on a difference of version numbers between nodes of a primary storage tree data structure and a cache tree data structure), the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph (Bairavasundaram, 3:8-11 teaches [t]he data blocks stored on the cache memory device that are copied from the primary storage device are referred to as “corresponding data blocks for the primary storage devices (that is, in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache); Bairavasundaram Fig. 14 teaches the “subject graph” (Examiner’s annotations in outlined blocks:

    PNG
    media_image3.png
    781
    1095
    media_image3.png
    Greyscale

Bairavasundaram 25:44-49 teaches [a] cache engine 275 may receive the cache version number from the top node (e.g., root node) of the cache tree data structure; Examiner notes that though claims recite “graph”, Applicant references “graph” as “tree” see, e.g., PGPUB1 ¶ 0053). In this regard, Examiner construes “graph” as synonymous with “tree”);
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache (Bairavasundaram 22:22-26 teaches the technique 1000 may replace (at step 1040) the invalid data stored on the cache. For example, the cache engine 275 may write new data from a primary storage device (e.g., primary storage device 130) to the portions of the cache (e.g., cache 291) that comprise the invalid data (that is, in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache); Examiner notes that upon a finding of invalid data, the node or nodes of the sub-tree (that is, subgraph) correspondingly “do not exist”); and
* * *
Barzilay, Mou, and Bairavasundaram are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay and Mou pertaining to fusing redundant information Bairavasundaram. 
The motivation for doing so is because of the cost effectiveness associated with copying data blocks to a tree cache as opposed to copying the entire tree from memory to a tree-cache. (Bairavasundaram, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not ‘necessary to give life, meaning, and vitality’ to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 2, the combination of Barzilay, Mou, and Bairavasundaram teaches all of the limitations of claim 1, as described above.
Mou teaches - 
wherein the finding the common node is performed for each convolutional layer (Mou at page 1289 & FIG. 2(a) teaches each convolutional layer maintains the input tree structure), and wherein the reconstructing the plurality of input data is performed for each convolutional layer (Mou at p. 1289 & FIG. 2(a) teaches each convolutional layer maintains the input tree structure. see Fig. 2(a) for “Tree-based Convolutional Layer”. Each convolutional layer will maintain the structure of the reconstructed tree).
Barzilay, Mou, and Bairavasundaram are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay pertaining to fusing redundant information from multiple input trees in a tree-based convolutional neural network of Mou with the tree-cache data replacement of Bairavasundaram.
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou, Abstract).
Regarding claim 5, the combination of Barzilay, Mou, and Bairavasundaram teaches all of the limitations of claim 1, as described above. 
Barzilay teaches wherein the reconstructing the plurality of input data comprises reconstructing the plurality of input data by sharing a subgraph including a node set in the plurality of input data in a case where the node set is found, the node set comprising a subject node and a descendant node of the subject node, the node set being included in at least two of the plurality of input data in common (Barzilay, FIG. 5, teaches the “alignment tree” (reconstructing the plurality of input data by sharing a subgraph including a node set in the plurality of input data in a case where the node set is found), where the subgraph includes an “erupt” node (subject node) including a node set in the plurality of input data being “clash”, and “when” (that is, descendant nodes of the subject node, the node set being included in at least two of the input data in common)).
8.	Claims 3, 4, and 6-9 are rejected as being unpatentable under 35 U.S.C. § over Barzilay et al., “Sentence Fusion for Multidocument News Summarization,” Association for Computational Linguistics (2005) [hereinafter Barzilay] in view of Mou et al., “Convolutional Neural Networks over Tree Structures for Programming Language Processing,” AAAI (2015) [hereinafter Mou] and US Patent 9317435 to Bairavasundarami et al. [hereinafter Bairavasundarmi] and further in view of US Published Application US20170262768 to Nowozin et al. [hereinafter Nowozin].
Regarding claim 3, the combination of Barzilay, Mou, and Bairavasundaram teaches all of the limitations of claim 1, as described above.
Barzilay teaches wherein the reconstructing the plurality of input data comprises generating a . . . [graph] including all nodes of the plurality of input data (Barzilay, at page 307 teaches an alignment algorithm returns the similarity of the trees as well as the optimal mapping between the subtrees of input trees (that is, generating a tree); at page 308 & FIG. 5, caption, teaches [t]wo dependency trees and their alignment tree (the alignment tree including all nodes of the plurality of input data).
Though Barzilay and Mou teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou via the tree-cache of Bairavasundaram, the combination of Barzilay, Mou, and Bairavasundaram, however, does not explicitly teach that the graph is a Directed Acyclic Graph (DAG).
Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches The random decision forest example described above is modified in some cases by implementing the random decision forest as a directed acyclic graph in order to reduce the number of nodes of the graph).
Barzilay, Mou, Bairavasundaram and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, Mou, and Bairavasundaram pertaining to restructuring graphs for use in a tree-based convolutional neural network via a tree-cache with the trained regressor of Nowozin. 
The motivation for doing so is to facilitate deployment of the machine learning component on resource constrained devices such as smart phones, tablet computers and wearable computing devices. (Nowozin ¶ 0077).
Regarding claim 4, the combination of Barzilay, Mou, Bairavasundaram and Nowozin teaches all of the limitations of claim 3, as described above. 
Barzilay teaches wherein the reconstructing the plurality of input data adds information to respective nodes in the graph (Barzilay, at page 307, Section 3.2, adds information) with alternative verbalizations (that is, adds information to respective nodes in the tree)), the information relating to a subject node and a child node of the subject node (Barzilay, at page 308-09, Section 3.2, last partial paragraph, & FIG. 6, teaches augment[ing] the basis tree with information present in other input sentences. . . [W]e add alternative verbalizations for the nodes in the bases tree (subject node) the intersection subtrees (a child node) which are not part of the basis tree (that is, to add information)).
Regarding claim 6, Barzilay teaches [a] system (Barzilay, Abstract, teaches [a] system that can produce informative summaries) for processing data with . . . networks, comprising:
. . . receive a plurality of input data . . . and generate a graph by combining at least two of the plurality of input data is sharing a common node (Barzilay FIGS. 4 & 5 teaches:
 
    PNG
    media_image1.png
    681
    759
    media_image1.png
    Greyscale

(e.g. common node of “fire”); Barzilay at page 306 & Fig. 5 teaches alignment tree (generate a graph combining) contains original dependency trees (plurality of input data) and shared nodes (while sharing the common node included in at least two of the plurality of input data is sharing a common node)), . . . ;
* * *
. . . extract feature information on each node from the combined input data (Barzilay at page 303, Table 2, teaches [l]exical paraphrases extracted by the algorithm (to extract feature information on each node) from the comparable news corpus (to extract feature information on each node from the combined input data); see also Barzilay at page 316 & Table 5, teaching extraction from a test data set) . . . , and
. . . conduct a process . . . based on the extracted feature information (Barzilay at page 314, Table 5 & caption, teaches [e]xamples from the test set. Each to conduct a process . . . based on the extracted information)), wherein the generating the graph combining at least two of the input data sharing a common node is performed before performing the process (Barzilay, at p. 313, “4.1.2 Data Selection”, first partial paragraph, teaches [w]e wanted to test the performance of the fusion component on automatically computed inputs which reflect the accuracy of the existing preprocessing tools (that is, wherein the generating the graph combining at least two of the input data sharing a common node is performed before performing the process)).
Though Barzilay teaches dependency trees (that is, graphs) aligned to an alignment tree (that is, reconstructing the graph) along a common node, Barzilay, however, does not explicitly teach - 
* * *
. . . wherein the graph combining at least two of the input data sharing a common node is stored in a cache for temporarily storing reconstructed graphs;
. . . while keeping a structure of the combined input data using the graph in a convolutional layer included in the convolutional neural networks, and
. . . conduct a process with a fully connected layer . . . .
But Mou teaches -
. . . wherein the graph combining at least two of the input data sharing a common node is stored in a cache for temporarily storing reconstructed graphs (Mou, left column of p. 1287, “Introduction”, second paragraph, teaches that [e]ven though computers can run programs, they do not truly “understand” programs (that is, a cache), which is the graph combining at least two of the input data sharing a common node is stored in a cache for temporarily storing reconstructed graphs));
* * *
. . . while keeping a structure of the combined input data using the graph in a convolutional layer included in the convolutional neural networks (Mou, Fig. 2, teaches:

    PNG
    media_image2.png
    510
    576
    media_image2.png
    Greyscale

where Mou, “Tree-based Convolutional Layer”, Fig. 2 caption, teaches [t]ree-based convolution (that is, as shown, the TBCNN operates while keeping a structure of the combined input data using the graph in a convolutional layer included in the convolutional neural networks)), and
. . . conduct a process with a fully connected layer (Mou, left column of page 1290, “Dynamic Pooling”, first - third paragraph & FIG. 1(b) teaches [a]fter convolution, the structural features in an AST are extracted (based on the extracted feature information) . . . After pooling, the features a fully connected to a hidden layer and then to conduct a process with a fully connected layer)) . . . 
Barzilay and Mou are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Barzilay pertaining to fusing redundant information from multiple input trees with the input tree-based data structures of Mou. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou, Abstract).
Though Barzilay and Mou teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou, the combination of Barzilay and Mou does not explicitly teach -
* * *
determining whether a subject graph exists in the cache; 
in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph;
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache; and
* * *
But Bairavasundaram teaches -
* * *
determining whether a subject graph exists in the cache (Bairavasundaram, 3:2-9 teaches and the cache memory device may store a copy of some data blocks stored on the primary storage device. In some embodiments, a data block stored on the cache memory device may be a copy relative to a data block stored on the primary storage device (that is, because the cache may store a copy of some data blocks, this is determining whether a subject graph exists in the cache)); 
in response to determining that the subject graph does not exist in the cache (Bairavasundaram 25:15-18 teaches the invalid data may be identified (that is, “identified” is in response to determining) based on a difference of version numbers between nodes of a primary storage tree data structure and a cache tree data structure), the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph (Bairavasundaram, 3:8-11 teaches [t]he data blocks stored on the cache memory device that are copied from the primary storage device are referred to as “corresponding data blocks for the primary storage devices (that is, in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache); Bairavasundaram Fig. 14 teaches the “subject graph” (Examiner’s annotations in outlined blocks:

    PNG
    media_image3.png
    781
    1095
    media_image3.png
    Greyscale

Bairavasundaram 25:44-49 teaches [a] cache engine 275 may receive the cache version number from the top node (e.g., root node) of the cache tree data structure; Examiner notes that though claims recite “graph”, Applicant references “graph” as “tree” (see, e.g., PGPUB2 ¶ 0053). In this regard, Examiner construes “graph” as synonymous with “tree.”);
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache (Bairavasundaram 22:22-26 teaches the technique 1000 may replace (at step 1040) the invalid data stored on the cache. For example, the cache engine 275 may write new data from a primary storage device (e.g., primary storage device 130) to the portions of the cache (e.g., cache 291) that comprise the invalid data (that is, in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache); subgraph) correspondingly “do not exist”); and
* * *
Barzilay, Mou, and Bairavasundaram are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay and Mou pertaining to fusing redundant information from multiple input trees in a tree-based convolutional neural network with the tree-cache data portion replacement of Bairavasundaram. 
The motivation for doing so is because of the cost effectiveness associated with copying data blocks to a tree cache as opposed to copying the entire tree from primary memory storage to a tree-cache. (Bairavasundaram, Abstract).
Though Barzilay and Mou teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou via the tree-cache of Bairavasundaram, the combination of Barzilay, Mou, and Bairavasundaram, however, does not explicitly teach that the graph is a Directed Acyclic Graph (DAG).
But Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches [t]he random decision forest example described above is modified in some cases by 
Barzilay, Mou, and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay and Mou pertaining to restructuring graphs for use in a tree-based convolutional neural network with the trained regressor of Nowozin. 
The motivation for doing so is to facilitate deployment of the machine learning component on resource constrained devices such as smart phones, tablet computers and wearable computing devices. (Nowozin ¶ 0077).
Examiner notes that the terms “first processor”, “second processor”, and “third processor” recited in Applicant’s claims are interpreted to be a well-known hardware structure.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not ‘necessary to give life, meaning, and vitality’ to the claim. Moreover, because the Applicant’s preamble merely 
Regarding claim 7, the combination of Barzilay, Mou, Bairavasundaram, and Nowozin teaches all of the limitations of claim 6, as described above. 
Barzilay teaches wherein . . . generates the graph including information on nodes in the graph, the information being information on a subject node and information on a child node of the subject node (Barzilay, at page 308-09, Section 3.2, last partial paragraph, & FIG. 6, teaches augment[ing] (including information) the basis tree with information present in other input sentences (on nodes in the graph). . . . [W]e add alternative verbalizations for the nodes in the bases tree (subject node) the intersection subtrees (a child node) which are not part of the basis tree (that is, including the information)).
Regarding claim 8, the combination of Barzilay, Mou, Bairavasundaram, and Nowozin teaches all of the limitations of claim 6, as described above.
Barzilay teaches wherein . . . generates the . . . [graph] by sharing a subgraph including a node set in the plurality of input data in a case where the node set is found, the node set comprising a subject node and a descendant node of the subject node, the node set being included in at least two of the plurality of input data in common (Barzilay, FIG. 5, teaches the “alignment tree” (reconstructing the plurality of input data by sharing a subgraph including a node set in the plurality of input data in a case where the node set is found), where the subgraph subject node) including a node set in the plurality of input data being “clash”, and “when” (that is, descendant nodes of the subject node, the node set being included in at least two of the input data in common)).
However, the combination of Barzilay, Mou, and Bairavasundaram does not explicitly teach that the graph is a directed acyclic graph.
But Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches The random decision forest example described above is modified in some cases by implementing the random decision forest as a directed acyclic graph in order to reduce the number of nodes of the graph (that is, Directed Acyclic Graph)).
Barzilay, Mou, Bairavasundaram and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, Mou, and Bairavasundaram pertaining to restructuring graphs for use in a tree-based convolutional neural network accessed via a tree-cache with the trained regressor of Nowozin. 
Nowozin ¶ 0077).
Regarding claim 9, Barzilay teaches [a] computer program product (Barzilay, Abstract, teaches [a] system that can produce informative summaries . . . will help Web users (entailing a computer program product) for processing with . . . neural networks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
receive a plurality of input data having a form of a graph (Barzilay at p. 298, first full paragraph, teaches generation for sentence fusion must be . . . scalable to handle a large variety of input documents (that is, input data) with various degrees of overlap (that is, receiving a plurality of input data); Barzilay at p. 298, second paragraph, teaches [t]o identify common information, we have developed a method aligning syntactic trees of input sentences (that is, data having a form of a graph));
find a common node included in at least two of the plurality of the input data (Barzilay, at page 303, Section 3.1.1, second paragraph, teaches [t]he process of comparing trees; Barzilay at page 306, first paragraph, teaches NodeCompare and Sim [(our tree similarity function)] algorithms to find common nodes in dependency trees (find a common node included in at least two of the plurality of the input data having a form of a tree); see also Barzilay FIGS. 4 & 5 teaches:

    PNG
    media_image1.png
    681
    759
    media_image1.png
    Greyscale

(e.g. common node of “fire” being in common)), wherein the common node is found as a pre-process (Barzilay, at p. 313, “4.1.2 Data Selection”, first partial paragraph, teaches [w]e wanted to test the performance of the fusion component on automatically computed inputs which reflect the accuracy of the existing preprocessing tools (that is, wherein the common node is found as a pre-process)) . . . ; and
combine the plurality of input data sharing the common node to generate a combined graph (Barzilay at page 306 & Fig. 5 teaches alignment tree (generate a graph combining) contains original dependency trees (plurality of input data) and shared nodes (while sharing the common node included in at least two of the input data in common)) . . . , the combined graph including nodes and information on the respective nodes (Barzilay, at page 308-09, Section 3.2, last partial paragraph, & FIG. 6, teaches augment[ing] (including information) the basis tree with information present on nodes in the graph being the tree or the DAG) . . . . [W]e add alternative verbalizations for the nodes in the bases tree (nodes) the intersection subtrees which are not part of the basis tree (that is, including nodes and information on the respective nodes)), the nodes including the common node (Barzilay FIGS. 4 & 5 (e.g. common node of “fire” being the nodes including the common node)), . . . .
However, Barzilay does not explicitly teach -
* * *
. . . to performing a convolutional operation; and
. . . the combined graph being stored in a cache for temporarily combined trees, . . . .
But Mou teaches a tree-based convolutional network (Mou, Abstract & Fig. 1(b), teaches tree-based convolutional neural network (TBCNN); Mou at page 1289 & FIG. 2(a) teaches each convolutional layer maintains the input tree structure (that is, performing a convolutional operation)).
Mou also teaches -
* * *
. . . the combined graph being stored in a cache for temporarily combined trees (Mou, left column of p. 1287, “Introduction”, second paragraph, teaches that [e]ven though computers can run programs, they do not truly “understand” programs (that is, a computer includes a processor and memory, in which is storing the reconstructed tree in a cache for temporarily storing reconstructed trees)), . . . .
Barzilay and Mou are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Barzilay pertaining to fusing redundant information from multiple input trees with the input tree-based data structures of Mou. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou, Abstract).
Though Barzilay and Mou teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou, the combination of Barzilay and Mou does not explicitly teach -
* * *
determining whether a subject graph exists in the cache; 
in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph;
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache; and
* * *
But Bairavasundaram teaches -
* * *
determining whether a subject graph exists in the cache (Bairavasundaram, 3:2-9 teaches and the cache memory device may store a copy of some data blocks stored on the primary storage device. In some embodiments, a data block stored on the cache memory device may be a copy relative to a data block stored on the primary storage device (that is, because the cache may store a copy of some data blocks, this is determining whether a subject graph exists in the cache)); 
in response to determining that the subject graph does not exist in the cache (Bairavasundaram 25:15-18 teaches the invalid data may be identified (that is, “identified” is in response to determining) based on a difference of version numbers between nodes of a primary storage tree data structure and a cache tree data structure), the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph (Bairavasundaram, 3:8-11 teaches [t]he data blocks stored on the cache memory device that are copied from the primary storage device are referred to as “corresponding data blocks for the primary storage devices (that is, in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache); Bairavasundaram Fig. 14 teaches the “subject graph” (Examiner’s annotations in outlined blocks:

    PNG
    media_image3.png
    781
    1095
    media_image3.png
    Greyscale

Bairavasundaram 25:44-49 teaches [a] cache engine 275 may receive the cache version number from the top node (e.g., root node) of the cache tree data structure; Examiner notes that though claims recite “graph”, Applicant references “graph” as “tree” (see, e.g., PGPUB3 ¶ 0053). In this regard, Examiner construes “graph” as synonymous with “tree.”);
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache (Bairavasundaram 22:22-26 teaches the technique 1000 may replace (at step 1040) the invalid data stored on the cache. For example, the cache engine 275 may write new data from a primary storage device (e.g., primary storage device 130) to the portions of the cache (e.g., cache 291) that comprise the invalid data (that is, in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache); subgraph) correspondingly “do not exist”); and
* * *
Barzilay, Mou, and Bairavasundaram are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay and Mou pertaining to fusing redundant information from multiple input trees in a tree-based convolutional neural network with the tree-cache data portion replacement of Bairavasundaram. 
Though Barzilay and Mou teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou via the tree-cache of Bairavasundaram, the combination of Barzilay, Mou, and Bairavasundaram, however, does not explicitly teach that the combined graph is a Directed Acyclic Graph.
But Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches the random decision forest example described above is modified in some cases by implementing the random decision forest as a directed acyclic graph in order to reduce the number of nodes of the graph) (that is, the combined graph being a directed acyclic graph (DAG))).
Barzilay, Mou, Bairavasundaram and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, Mou, and Bairavasundaram pertaining to restructuring graphs for use in a tree-based convolutional neural network via a tree-cache with the trained regressor of Nowozin. 
The motivation for doing so is to facilitate deployment of the machine learning component on resource constrained devices such as smart phones, tablet computers and wearable computing devices. (Nowozin ¶ 0077).
Response to Arguments
9.	The Applicant’s arguments have been fully considered. The Examiner responds below.
10.	With regard to the rejection under Section 101, the submits that “the claims recite an improvement in computer technology.” (Response at pp. 7-9 (referring to PGPUB ¶¶ 0022, 0023, 0031)).
“in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache,” which Applicant points out that “forward/backward computation with enormous data simultaneously . . . can lead to a high computation cost and large memory consumption because the same calculation is performed again and again on subtrees having the same structure and same feature vectors are stored in different memory areas.” (Response at p. 8).
That is, the instant claims evidence an inventive concept of “adding information on the child node to the cache” directed to addressing the usual excessive processing costs of adding to tree-cache structures (that is, graphs), as supported by the Applicant’s Specification. See “Subject Matter Eligibility Examples: Abstract Ideas,” Example 37 (“Relocation of Icons on a Graphical User Interface”); see also Whitserve LLC v. Dropbox Inc., App. No. 2019-2334 (Fed. Cir. April 26, 2021) (“In step two, the court determines whether the claims contain an ‘inventive concept,’—i.e., an element or a combination of elements that transforms the nature of the claim into a patent-eligible application. To uphold a patent at step two, an inventive concept ‘must be evident in the claims.’” (citations omitted)) (nonprecedential).
11.	With respect to the rejection under Section 103, Applicant submits that “Barzilay, Mou, and Nowozin does not explicitly disclose [the subject matter of the Applicant’s amended claims].” (Response at pp. 9-10).
Examiner agrees. Examiner cites the prior art of Bairavasundaram as teaching the features of Applicant’s claims, as set out in detail in the rejections above.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Published Application 20140207825 to Wongkar et al.) teaches the feature of determining the presence of dirty nodes in a tree cache, in which the portion of the tree associated with the dirty node is reconstructed.
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Published Application 20180357544 to Le et al., entitled “Optimizing Tree-Based Convolutional Neural Networks.”
        2 US Published Application 20180357544 to Le et al., entitled “Optimizing Tree-Based Convolutional Neural Networks.”
        3 US Published Application 20180357544 to Le et al., entitled “Optimizing Tree-Based Convolutional Neural Networks.”